IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

LOUIS HOLGER EKLUND,
a/k/af LOUIS HOLGER,

Defendant.

 

 

Case No. 3:18-cr-00035-SLG

COURT’S PRELIMINARY CLOSING JURY INSTRUCTIONS

DATED: April 26, 2021

/s/ Sharon L. Gleason
UNITED STATES DISTRICT JUDGE

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 1 of 24
Instruction #1

Members of the jury, now that you have heard all the evidence, it is my
duty to instruct you on the law that applies to this case. Each of you will be
provided a copy of these instructions in the jury room for you to consult.

It is your duty to weigh and to evaluate all the evidence received in the
case and, in that process, to decide the facts. It is also your duty to apply
the law as | give it to you to the facts as you find them, whether you agree
with the law or not. You must decide the case solely on the evidence and
the law. Do not allow personal likes or dislikes, sympathy, prejudice, fear, or
public opinion to influence you. You should also not be influenced by any
person’s race, color, religion, national ancestry, or gender. You will recall

that you took an oath promising to do so at the beginning of the case.

You must follow all these instructions and not single out some and
ignore others; they are all important. Please do not read into these
instructions or into anything | may have said or done any suggestion as to

what verdict you should return—that is a matter entirely up to you.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 2 of 24
Instruction #2

The Indictment is not evidence. The defendant has pleaded not guilty
to the charges. The defendant is presumed to be innocent unless and until
the government proves the defendant guilty beyond a reasonable doubt. In
addition, the defendant does not have to testify or present any evidence. The
defendant does not have to prove innocence; the government has the burden
of proving every element of the charge beyond a reasonable doubt.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 3 of 24
Instruction #3

The defendant has testified. You should treat this testimony just as you

would the testimony of any other witness.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 4 of 24
Instruction #4

Proof beyond a reasonable doubt is proof that leaves you firmly
convinced the defendant is guilty. It is not required that the government

prove guilt beyond all possible doubt.

A reasonable doubt is a doubt based upon reason and common sense
and is not based purely on speculation. It may arise from a careful and

impartial consideration of all the evidence, or from lack of evidence.

If after a careful and impartial consideration of all the evidence, you are
not convinced beyond a reasonable doubt that the defendant is guilty, it is
your duty to find the defendant not guilty. On the other hand, if after a careful
and impartial consideration of all the evidence, you are convinced beyond a
reasonable doubt that the defendant is guilty, it is your duty to find the
defendant guilty.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 5 of 24
Instruction #5

The evidence you are to consider in deciding what the facts are

consists of:

(1) the sworn testimony of any witness; and

(2) the exhibits received in evidence.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 6 of 24
Instruction #6

In reaching your verdict you may consider only the testimony and
exhibits received in evidence. The following things are not evidence and you

may not consider them in deciding what the facts are:

1. Questions, statements, objections, and arguments by the lawyers
and by Mr. Holger when he was not testifying under oath are not
evidence. Although you must consider a lawyer’s or Mr. Holger’s
questions to understand the answers of a witness, the questions are
not evidence. Similarly, what the parties have said in their opening
statements, and will say in their closing arguments, and at other times
is intended to help you interpret the evidence, but it is not evidence. If
the facts as you remember them differ from the way the parties state

them, your memory of them controls.

2. Any testimony that | have excluded, stricken, or instructed you to
disregard is not evidence. In addition, some evidence was received
only for a limited purpose; when | have instructed you to consider

certain evidence in a limited way, you must do so.

3. Anything you may have seen or heard when the court was not in

session is not evidence. You are to decide the case solely on the
evidence received at the trial.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 7 of 24
Instruction #7

Evidence may be direct or circumstantial. Direct evidence is direct
proof of a fact, such as testimony by a witness about what that witness
personally saw or heard or did. Circumstantial evidence is indirect evidence,

that is, it is proof of one or more facts from which you can find another fact.

You are to consider both direct and circumstantial evidence. Either
can be used to prove any fact. The law makes no distinction between the
weight to be given to either direct or circumstantial evidence. It is for you to

decide how much weight to give to any evidence.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 8 of 24
Instruction #8

In deciding the facts in this case, you may have to decide which

testimony to believe and which testimony not to believe. You may believe

everything a witness says, or part of it, or none of it.

In considering the testimony of any witness, you may take into account:

(1)

(2)

(3)

(5)

(9)

(7)

(8)

the opportunity and ability of the witness to see or hear or know
the things testified to;

the witness's memory;

the witness’s manner while testifying;

the witness’s interest in the outcome of the case, if any;

the witness's bias or prejudice, if any;

whether other evidence contradicted the witness’s testimony;

the reasonableness of the witness’s testimony in light of all the

evidence; and

any other factors that bear on believability.

8

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 9 of 24
Instruction #8, continued

Sometimes a witness may say something that is not consistent with
something else he or she said. Sometimes different witnesses will give
different versions of what happened. People often forget things or make
mistakes in what they remember. Also, two people may see the same event
but remember it differently. You may consider these differences, but do not

decide that testimony is untrue just because it differs from other testimony.

However, if you decide that a witness has deliberately testified
untruthfully about something important, you may choose not to believe
anything that witness said. On the other hand, if you think the witness
testified untruthfully about some things but told the truth about others, you

may accept the part you think is true and ignore the rest.

The weight of the evidence as to a fact does not necessarily depend
on the number of witnesses who testify. What is important is how believable

the witnesses were, and how much weight you think their testimony
deserves.

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 10 of 24
Instruction #9

You are here only to determine whether the defendant is guilty or not
guilty of the charges in the Indictment. The defendant is not on trial for any

conduct or offense not charged in the Indictment.

10

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 11 of 24
Instruction #10

A separate crime is charged against the defendant in each count.
You must decide each count separately. Your verdict on one count should

not control your verdict on the other count.

11

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 12 of 24
Instruction #11

The Indictment charges that the offenses alleged in Count 1 and in

Count 2 were committed "on or about" a certain date.

Although it is necessary for the government to prove beyond a
reasonable doubt that the offenses were committed on dates reasonably
near the dates alleged in Count 1 and Count 2 of the Indictment, it is not

necessary for the government to prove that the offenses were committed
precisely on the dates charged.

12

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 13 of 24
Instruction #12

You have heard testimony that the defendant made certain statements.
With respect to each statement, it is for you to decide (1) whether the
defendant made the statement, and (2) if so, how much weight to give to it.
In making those decisions, you should consider all the evidence about the

statement, including the circumstances under which the defendant may have
made it.

13

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 14 of 24
Instruction #13

You have received evidence that the District Court for the State of
Alaska at Kotzebue issued a protective order regarding the Defendant. This
evidence is admitted only for two limited purposes:

First, for the purposes of deciding whether the defendant knew that
Nicole Stoops had sought a protective order that the defendant not contact
Nicole Stoops, Jake Stoops, or their children, and that a court had issued
that protective order;

Second, and relatedly, for the purpose of deciding whether the
Defendant committed Cyberstalking against Nicole Stoops in violation of the
protective order.

Do not consider this evidence for any other purpose.

Of course, it is for you to determine whether you believe this evidence
and, if you do believe it, whether you accept it for the purpose offered. You
may give it such weight as you feel it deserves, but only for the limited
purposes that | have described to you.

Remember that Mr. Holger is only on trial for Cyberstalking, not for
these other acts. Do not return a guilty verdict unless the government proves

the crimes charged in the Indictment beyond a reasonable doubt.

14

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 15 of 24
Instruction #14

The defendant is also not on trial for committing any act that led the
state to file the Child in Need of Aid case involving the defendant’s child. The
Court has limited the evidence that each party could present about the Child
in Need of Aid case at this trial because it determined that much of the
evidence related to the Child in Need of Aid case was not admissible under
the Federal Rules of Evidence.

You may not consider the evidence regarding the Child in Need of Aid
case as a substitute for proof that the defendant committed the crimes
charged in this case. You may not consider this evidence as proof that the
defendant has a bad character or any propensity to commit crimes.
Specifically, you may not use this evidence to conclude that, because the
defendant may have committed the other acts that led the state to file the
Child in Need of Aid case, he must also have committed the acts charged in
the indictment.

Again, remember that Mr. Holger is only on trial for Cyberstalking, not
for these other acts. Do not return a guilty verdict unless the government

proves the crimes charged in the Indictment beyond a reasonable doubt.

15

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 16 of 24
Instruction #15

You have heard evidence that the defendant has previously been
convicted of a crime. You may consider that evidence only as it may affect
the defendant’s believability as a witness. You may not consider a prior

conviction as evidence of guilt of the crime for which the defendant is now
on trial.

16

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 17 of 24
Instruction #16

During the trial, certain charts and summaries were shown to you in
order to help explain the evidence in the case. These charts and summaries
were not admitted into evidence and will not go into the jury room with you.
They are not themselves evidence or proof of any facts. If they do not
correctly reflect the facts or figures shown by the evidence in the case, you
should disregard these charts and summaries and determine the facts from

the underlying evidence.

17

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 18 of 24
Instruction #17
Certain charts and summaries have been admitted into evidence.
Charts and summaries are only as good as the underlying supporting

material. You should, therefore, give them only such weight as you think the

underlying material deserves.

18

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 19 of 24
Instruction #18

The defendant is charged in Count 1 of the Indictment with
Cyberstalking in violation of Title 18, United States Code, Section
2261A(2)(B). In order for the defendant to be found guilty of Count 1, the
government must prove each of the following elements beyond a reasonable
doubt:

1. The defendant acted with the intent to harass or intimidate Carla

Erickson;

2. by knowingly using the mail, any interactive computer service or
electronic communication service, or electronic communication system
of interstate commerce, or any other facility of interstate or foreign
commerce;

3. to knowingly engage in a course of conduct;

4. that caused, attempted to cause, or would be reasonably expected to

cause substantial emotional distress to Carla Erickson or Travis

Erickson.

19

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 20 of 24
Instruction #19

The defendant is charged in Count 2 of the Indictment with
Cyberstalking in violation of Title 18, United States Code, Section
2261A(2)(B). In order for the defendant to be found guilty of Count 2, the
government must prove each of the following elements beyond a reasonable
doubt:

1. The defendant acted with the intent to harass or intimidate Nicole
Stoops;

2. by knowingly using the mail, any interactive computer service or
electronic communication service, or electronic communication system
of interstate commerce, or any other facility of interstate or foreign

commerce;
3. to knowingly engage in a course of conduct:

4. that caused, attempted to cause, or would be reasonably expected to

cause substantial emotional distress to Nicole Stoops or Jake Stoops.

20

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 21 of 24
Instruction #20
A defendant acts with the intent to harass or intimidate if they act with
the intent and purpose of harassing or intimidating the alleged victim. The

government is not required to prove that the defendant intended to violate a

specific law.

21

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 22 of 24
Instruction #21

An act is done knowingly if the defendant is aware of the act and does
not act through ignorance, mistake, or accident. The government is not
required to prove that the defendant knew that his acts or omissions were
unlawful. You may consider evidence of the defendant’s words, acts, or

omissions, along with all the other evidence, in deciding whether the
defendant acted knowingly.

22

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 23 of 24
Instruction #22

The following definitions apply to this case:

Any telephone call is “use” of a “facility of interstate commerce,”

regardless of whether the telephone call crossed state or foreign borders.

Any use of the internet is “use” of a “facility of interstate commerce,”

regardless of whether the information crossed state or foreign borders.

The term “course of conduct” means a pattern of conduct composed of two

or more acts, evidencing a continuity of purpose.

The term “protection order” includes any order issued by a court for the
purpose of preventing violent or threatening acts or harassment, or contact
or communication with or physical proximity to, another person, including any
temporary or final order issued by a court in response to a complaint, petition,

or motion filed by or on behalf of a person seeking protection.

23

Case 3:18-cr-00035-SLG Document 560 Filed 04/26/21 Page 24 of 24
